department of the treasury internal_revenue_service washington d c aug tax_exempt_and_government_entities_division uics legend company a government agency b_trust agreement f individual d individual e plan x date date date date date date date date date date date calendar_year number n amount t this is in response to the yc 'r behalf as supplemented by correspondence dated letter rulings under sec_401 and sec_402 of the internal_revenue_code the followirig facts and representations support your ruling_request letter filed by your authorized representative on in which you request plan x was established effective date plan x is a defined_benefit_plan qualified within the meaning of code sec_401 because of a contractual relationship with government agency b company a became the sponsor of plan x effective date during calendar_year company a decided to terminate plan x effective date in order to accomplish plan x’s intended termination company a distributed all amounts which it believed were due affected plan x participants said distribution s occurred no later than date company a received no amounts from plan x as a result of its actions that were intended to terminate plan x company a remains in existence on date _ the pension_benefit_guaranty_corporation hereinafter pbgc initiated an company a responded to pbgc’s audit on date the pbgc advised company a that plan x was required to recalculate the amount s of audit of plan x’s termination on date benefits paid to affected plan x participants on date pbgc reconsider its date request for reconsideration on date additional_amounts due affected plan x participants decision on date company a requested that the the pbgc denied company a’s the pbgc approved company a’s calculations of thus pursuant to the pbgc’s action and decision company a has not distributed to affected plan x participants all amounts due them under plan x and payable to them as a result of plan x’s planned termination your authorized representative has asserted on your behalf that the pbgc’s decision was based on its finding that company a’s actuary used a method to compute monthly accrued_benefit offsets for employee contribution refunds that was not in compliance with sec_411 of the code company a’s actuary used a interest rate assumption and the u84 mortality_table instead of the interest rate required under code sec_417 the information submitted with your ruling_request indicates that approximately number n plan x participants were affected by the pbgc’s action as of date the amount due affected plan x participants was approximately amount t on date _ company a’s board_of directors unanimously entered into trust agreement f whereby individuals d and e were appointed trustees of a_trust created to hold amounts due affected plan x participants because of the pbgc action outlined above individual d is amember of company a’s board_of directors trust agreement f provides in pertinent part that the trust and trustees are subject_to the rules and regulations set forth in the employee_retirement_income_security_act_of_1974 as amended erisa trust agreement f also provides in pertinent part that the trust created under its terms will terminate upon the final benefit payment to the last plan x participant or beneficiary finally trust agreement f provides in pertinent part that ‘in directing the trustees to make payments out of the trust the company will follow the provisions of the plan and will not direct that any payment be made either during the existence or upon the discontinuance of the plan which would cause any part of the trust to revert to the company or to be used for or diverted to purposes other than for the exclusive benefit of participants or their beneficiaries pursuant to the provisions of the plan based on the above facts and representations you through your authorized representative request the following letter rulings that the trust created under the terms of trust agreement f constitutes a_trust of plan x and as such is exempt from tax pursuant to code sec_501 that distributions from the trust created under the terms of trust agreement f qualify for treatment in accordance with the provisions of code sec_402 that distributions from the trust created under the terms of trust agreement f to affected plan x participants are eligible for tax-deferred rollover treatment pursuant to code sec_402 and that the 60-day rollover period prescribed in code sec_402 commences from the date a distribution from the trust created under the provisions of trust agreement f is received by the payee or distributee thereof with respect to your ruling requests code sec_401 sets forth certain rules governing the qualification of employer sponsored retirement plans code sec_501 provides in relevant part that an organization described in sec_401 shall be exempt from taxation under subtitle a unless such exemption is denied under sec_502 or sec_503 sec_402 provides that except as otherwise provided in this section any amount actually distributed to any distributee by an employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities code sec_402 provides that if an employee transfers any portion of an eligible_rollover_distribution into an eligible_retirement_plan the amount so transferred shall not be includible in income for the taxable_year in which paid code sec_402 provides that an eligible_rollover_distribution is a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines an eligible_retirement_plan to include an individual_retirement_account described in code sec_408 an individual_retirement_annuity described in code sec_408 a qualified_trust and an annuity plan described in code sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed in this case affected plan x participants referenced above were entitled to receive distributions from plan x as part of company a’s intended termination of plan x the affected plan x participants received distributions which the pbgc asserted were less than the distributions to which they were entitled under the provisions of plan x the amounts which company a either has entrusted or will entrust to the trustees of the trust created under the terms of trust agreement f represent amounts to which they were entitled under the provisions of plan x and which they if plan x’s actuary had not used inappropriate would have received no later than date interest rate and mortality assumptions code sec_402 by its terms refers to distributions made from a code sec_401 retirement_plan although the distributions referenced in this case will be made from the trust created under the terms of trust agreement f it is reasonable to characterize them as consisting of amounts which in the absence of the conduct alleged in the pbgc complaint against company a referenced above would have been paid participants in plan x which is a code sec_401 plan directly from the trust thereof however even if the trust agreement f trust holds amounts due affected plan x participants the issue remains as to whether said trust agreement f distributions should be treated as being made from said plan x and therefore eligible for code sec_402 treatment the facts of this case indicate that the trust agreement f trust was created by company a as a result of a directive from the pbgc to pay additional_amounts to affected plan x participants furthermore although company a intended to terminate plan x during calendar_year it is apparent that company a was not successful in distributing all of plan x’s assets by its target date due to the actions of plan x’s actuary thus we believe that it is appropriate to treat the trust created under the terms of trust agreement f as holding plan x assets and to treat the amounts which will be distributed from said trust to affected plan x participants as being paid directly from plan x as long as the plan is updated to meet current qualification requirements as a result we believe it is appropriate for distributions from said trust agreement f trust to qualify for code sec_402 treatment as if they came directly from the trust of plan x thus with respect to your ruling requests we conclude as follows that the trust created under the terms of trust agreement f constitutes a_trust of plan x and as such is exempt from tax pursuant to code sec_501 that distributions from the trust created under the terms of trust agreement f qualify for treatment in accordance with the provisions of code sec_402 that distributions from the trust created under the terms of trust agreement f to affected plan x participants are eligible for tax-deferred rollover treatment pursuant to code sec_402 and that the 60-day rollover period prescribed in code sec_402 commences from the date a distribution from the trust created under the provisions of trust agreement f is received by the payee or distributee thereof this ruling letter assumes that plan x was and is qualified under code sec_401 at all times relevant thereto it also assumes that each affected plan x participant referenced herein received a distribution or distributions from plan x as asserted finally it assumes that the trust agreement f trust either holds or will hold solely amounts intended to comply with the directive of the pbgc referenced above and earnings thereon pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours forney u five frances v sloan manager employee_plans technical-group enclosures deleted copy of letter_ruling form_437
